Title: From George Washington to the Board of Admiralty, 29 May 1780
From: Washington, George
To: Board of Admiralty



Gentlemen
Head Quarters Morris Town 29th May 1780

This will be delivered to you by Captain Van Dyck formerly of New York—This Gentleman was a Captain in the five Months service of that State in the year 1776 and was made a prisoner in evacuating the City

the same year. He was treated by the enemy with uncommon rigor during the whole time of a long Captivity, owing, as is supposed, to the influence of those persons who remained voluntarily in the town, and to whom he was particularly obnoxious on account of his fixed opposition to their measures from the commencement of the dispute. The little property he was possessed of fell into the hands of the enemy, and as no provision has been made for him, either in the Army or the State, he has been reduced to a condition truly distressing— From a knowledge of his character and his circumstances, I have long wished for an opportunity of recommending him to some employment in which he might be of service to his Country, at the same time that he procured a subsistence for himself and family—One seems now to offer—Capt. Van Dyck having been an officer of Marines in the last War, is desirous of trying his fortune in that way now. I will therefore take the liberty to recommend him to a Captaincy in that line, from a conviction that no man, considering his Abilities, has made greater sacrifices for the Cause, or is more deserving of public notice. Should no such place be at present vacant, he would in the mean time enter on Board one of the Frigates in any other station which would not be deemed incompatible with his former Rank and services—In committing him to the patronage of the Board I am convinced I give him the best chance of meeting with some compensation for the hardships—and losses which he has experienced on account of his steady adherence to the cause of his Country. I have the honor &c.
